Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147972(28)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  GORDON FOOD SERVICE, INC. and                                                                                       Justices
  LIVINGSTON CAPITAL, L.L.C.,
           Plaintiffs-Appellees,
  v                                                                 SC: 147972
                                                                    COA: 312204
                                                                    Livingston CC: 11-026462-AA
  STATE TAX COMMISSION,
            Defendant-Appellant,
  and
  GREEN OAK CHARTER TOWNSHIP,
           Defendant-Appellee

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2014
         d0922
                                                                               Clerk